DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (U.S. Patent Application Publication No. 2020/0026619, hereinafter “Kaji”) in view of Nettle et al. (U.S. Patent Application Publication No. 2006/0242320, hereinafter “Nettle”).

Claims 1, 8, and 15:
Kaji teaches a system (Fig. 1, history management system 10) comprising: 
a vehicle in a set of vehicles that is part of a vehicular micro cloud (“network NW”) that provides a service (“blockchain BC”) to the set of vehicles (§ 0029, Lines 4-9 and Fig. 1; The history management system 10 uses blockchain BC to manage history information of vehicles V using all nodes in the network NW.  All nodes ND including vehicle 1 (V1), vehicle 2 (V2), vehicle 3 (V3), road side unit (RSU), base station (BS), and server are communicably connected to each other), the vehicle including a processor communicatively coupled to a non-transitory memory storing computer code that is operable, when executed by the processor, to cause the processor to (§ 0036, Lines 10-17 and Fig. 3; The processor executes the management program Pc that is stored in the memory device 63 and includes the functions of information collection unit 70, a block generation unit 71, an approval request unit 72, an approval calculation unit 73, an 
for each data set (“master block BLm”) stored by the set of vehicles, determine a number of replicas (“backup block BLc”) to generate based on one or more mobility-based criteria (“position information”) (§ 0037, Lines 4-15; A master block BLm is generated when it is triggered by an indication of position information of vehicle V) (§ 0049, Lines 1-4; A backup block BLc is generated based on the start condition of master block BLm condition) (§ 0073, Lines 1-3; Backup block BLc is sent to a predetermined number of destination storage vehicles (i.e., each backup block sent to one or more destination storage vehicle are replicas of the backup block BLc. For example, Fig. 2 illustrates vehicle 5 (V5) creates a master block (BL1) and sends copies (replicas) of backup block (BL1) to vehicle (V4) and vehicle (V2))), wherein determining the number of replicas is dynamically adjusted based on a road condition or a network condition (§ 0046, Lines 1-5; The storage destination setting unit 75 sets, per block, storage destinations of a backup of a new master block BLm that has been permitted to connect to the blockchain BC (“network condition”)); 
generate instances of replica data that describe the replicas (§ 0047, Lines 3-5; Backup block BLc is a copy of master block master block BLm.  The multiple backup blocks sent to various vehicles are copies of the backup block BLc);
for individual instances of replica data, determine which of the vehicles included in the set to use as storage locations for the individual instances of replica data based on the one or more mobility-based criteria (§ 0088, Lines 3-5 and Fig. 1; The destination storage vehicles for the backup blocks BLc are selected 
cause the individual instances of replica data to be stored in the storage locations (§ 0072, Lines 1-5; The backup block BLc is received by the destination storage vehicle and stored in the block storage unit 69).

Kaji does not appear to disclose determining which of the vehicles included in the set to use as storage locations for the individual instances of replica data based on which of the set of vehicles most recently joined the vehicular micro cloud. 

Nettle discloses polling clients may be provided with a list of polling servers’ addresses and performing a LIFO (“last in first out” or “most recent”) function to select a polling server (§ 0059, Lines 2-4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji by selecting his vehicle from the set of vehicles that joined the vehicular micro cloud most recently, as taught by Nettle, in order to potentially select the most unused connected vehicles (i.e., a most recently joined vehicle is most likely to be the most unused vehicle). 

The method of claim 8 is implemented by the system of claim 1 and is therefore rejected with the same rationale.



Claims 3, 10, and 17:
Kaji in view of Nettle further discloses monitoring the mobility-based criteria over time and dynamically adjust the storage locations based on changes in the mobility-based criteria that occur over time (Kaji, § 0088, Lines 3-5 and Kaji, Fig. 1; The destination storage vehicles for the backup blocks BLb are selected based on the communication range Rc between self-vehicle Vi and the destination storage vehicles) (Kaji, § 0049, Lines 1-9; The destination storage vehicle is selected based on the state of the destination storage vehicle within range of self-vehicle Vi (i.e., when self-vehicle Vi is parked in a parking lot, it adjusts the storage location for the backup block BLc based on the destination storage vehicles within the parking lot.  If a destination storage vehicle leaves the parking lot, the self-vehicle will no longer use that vehicle as a storage destination. At the same time, if a vehicle enters the parking lot, it will be part of the destination storage vehicles to receive a copy of backup block BLc from self-vehicle Vi)).

Claims 4, 11, and 18:
Kaji in view of Nettle further discloses wherein the vehicular micro cloud includes a roadside unit and this roadside unit is eligible to serve as a storage location (Kaji, § 0031, Lines 5-8 and Kaji, Fig. 1; Network NW (vehicular micro cloud) includes a road side unit RSU, which is used to transmit and receive information to/from vehicles).

Claims 5, 12, and 19:


Claims 6, 13, and 20:
Kaji in view of Nettle further discloses wherein the service is a computational service that includes one or more of the following:  a processing service using un-used processing power of an onboard vehicle computer system; and a storage service using un-used storage capacity of the onboard vehicle computer system (Kaji, § 0033, Lines 1-4; Each vehicle stores the blocks BL generated in other vehicles including at least the self-vehicle) (Kaji, § 0111, Lines 1-6; The destination storage vehicle is selected based on the destination storage vehicle having a large remaining storage (unused storage) capacity). 

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (U.S. Patent Application Publication No. 2020/0026619, hereinafter “Kaji”) in view of Nettle et al. (U.S. Patent Application Publication No. 2006/0242320, hereinafter “Nettle”); further in view of Zunger et al. (U.S. Patent Application Publication No. 2011/0196664, hereinafter “Zunger”).

Claims 2, 9, and 16:
Kaji in view of Nettle discloses the system as recited in claim 1, the method as recited in claim 8, and the computer program product of claim 15, where there may be an upper limit of the number of replicas that may be changed (Kaji, § 0124, Lines 1-5) (Kaji, § 0120, Lines 1-3; The total number of nodes in one network for storing backups in a distributed manner may be changed as appropriate). 

Kaji in view of Nettle does not appear to disclose wherein the number of replicas includes different numbers of replica data based on an importance of the replica data.

Zunger discloses that in a distributed storage system, it is important to execute replication requests in priority order so as to replicate the more important objects first.  For example, a video that becomes a hit over night would result in needing the number of replicas of the video to be increased (§ 0004, Lines 1-6 and 11-13). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji and Nettle’s upper limit of the number of replicas to be based on the importance of the replica data, as taught by Zunger, in order to handle the increased demand (Zunger, § 0004, Lines 11-14). 

Claims 7 and 14:
Kaji in view of Nettle discloses the system as recited in claim 1, the method as recited in claim 8, and the computer program product of claim 15, where there may be an upper 

Kaji in view of Nettle does not appear to disclose wherein dynamically adjusting the number of replicas includes generating more replicas as a risk of failures of data handovers increases.

Zunger discloses that in a distributed storage system where a newly uploaded object has just one replica, it is more important to create replicas of the new object before creating replicas of existing objects that already have a plurality of replicas (§ 0004, Lines 1-10; The risk of failures in data handovers is higher if there is only one replica.  Increasing the number of replicas reduces the risk of failure). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji and Nettle’s upper limit of the number of replicas to be based on the importance of the replica data, as taught by Zunger, in order to minimize the probability of data loss in new objects (Zunger, § 0004, Lines 9-10). 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.  On pages 9-10, Applicant argues that Kaji and Nettle fail to teach or suggest “for each data set stored by the set of vehicles, determine a number of replicas to generate based on one or more mobility-based criteria, wherein determining the . 
Applicant’s arguments with respect to claim(s) 2, 7, 9, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection of claims 2, 7, 9, 14, and 16 above, Zunger discloses hat in a distributed storage system, it is important to execute . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2011/0238986 (Kherani et al.) - Adaptive Certificate Distribution Mechanism in Vehicular Networks Using Variable Inter-Certificate Refresh Period – A method for improving the reliability and performance of V2V networks based on network conditions.
U.S. Patent No. 9971823 (Vasanth et al.) – Dynamic Replica Failure Detection and Healing – Detecting replica faults within a replica group and dynamically scheduling replica healing operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452